DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-28, previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter

Claims 1-2, 4-6 and 8-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “ a nanostructured carbon layer that is doped with nitrogen, the nanostructured carbon layer comprising an average grain size in a range from 10 nm to 1000 nm and a plurality of grain boundaries that are incorporated with the nitrogen, wherein the nanostructured carbon layer is on the n-type diamond layer; and a metal contact layer on the nanostructured carbon layer”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “ depositing a nanostructured carbon layer that is doped with nitrogen, wherein the nanostructured carbon layer comprises an average grain size in a range from 10 nm to 1000 nm and a plurality of grain boundaries that are incorporated with the nitrogen, and wherein the nanostructured carbon layer is on the n-type diamond layer; and depositing a metal contact layer on the nanostructured carbon layer,”, with combination of remaining features, as recited in claim 21.
The primary reason for the allowance of the claims is the inclusion of the limitation “the nanostructured carbon layer comprising an average grain size in a range from 10 nm to as recited in claim 29.

Suzuki et al (US 2010/00786669 A1) discloses, an SiC layer (n.sup.- layer) 102 including an n-type impurity concentration of about 5.times.10.sup.15 to 2.times.10.sup.16/cm.sup.3 and having a thickness of about 5 to 10 .mu.m is formed on a hexagonal SiC substrate (n.sup.+ substrate) 101 containing an n-type impurity with a concentration of about 5.times.10.sup.18 to 1.times.10.sup.19/cm.sup.3. On part of the surface of the SiC layer 102, a first silicon carbide region 103 (p-type well) exists in a region up to a depth of 900 nm from the surface of the SiC layer 102 and is formed so that the concentration of aluminum (Al) as a p-type impurity changes from about 1.times.10.sup.16 to 2.times.10.sup.19/cm.sup.3 (peak concentration) in the depth direction from the surface. This p-type well serves as a p-type base region 103 (Fig [1], Para [0026]).

However, Suzuki fails to disclose would not have rendered obvious the above-quoted features recited in claims 1, 21 and 28.

Claims 2, 4-6, 8-20, 22-27 and 29-33 are allowed as those inherit the allowable subject matter from clams 1, 21 and 28.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898